President.
Filing a declaration in tbe original suit was a waiver
of bail, and might have been placed in bar of tbis action; so the discharge of the principal, when taken on a ca sa issued on the judgment obtained in the suit to compel an appearance, in which this bond was .taken, is a discharge of the demand secured by it. It is evident, therefore, that the plaintiff ought not to recover, and could not recover, had not the defendant neglected making any defence, and by his default left tbe question to be how much, and not whether any, damages. The verdict ought to be for mere nominal damages. Verdict for 6 cents.